Name: Council Regulation (EEC) No 3899/86 of 18 December 1986 opening and providing for the administration of a Community tariff quota for hake, frozen, whole, headless or in pieces, falling within subheading ex 03.01 B I t) 2 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 23 . 12. 86 Official Journal of the European Communities No L 364/5 COUNCIL REGULATION (EEC) No 3899/86 of 18 December 1986 opening and providing for the administration of a Community tariff quota for hake, frozen, whole, headless or in pieces, falling within subheading ex 03.01 B 1 1) 2 of the Common Customs Tariff duty for hake (Merluccius spp., excluding the species Merluccius bilinearis) frozen, whole, headless or in pieces, falling within subheading ex 03.01 B 1 1) 2 of the Common Customs Tariff shall be suspended at a rate of 5 % within the limit of a Community tariff quota of 3 000 tonnes. 2. Within the limit of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the 1985 Act of Accession . 3 . Imports of the products in question shall not benefit from the tariff quota referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 ('), is at least equal to the reference price fixed or to be fixed by the Community for the products under consideration or the categories of the products concerned. 4. If an importer notifies an imminent importation of the product in question and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this. 5. The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community supplies of frozen hake currently depend, to a by no means negligible degree, on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the product in question, within the Community tariff quota of an appropriate volume ; whereas, in order not to call into question the development prospects of this production in the Community while ensuring an adequate supply to satisfy user industries, it is advisable to open this quota for the period until 31 January 1987 at a duty rate of 5 % and to fix the volume thereof at 3 000 tonnes for all hake species excluding the species Merluc ­ cius bilinearis ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementiond quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it seems possible tef avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantites as they may need, under conditions and according to a procedure to be specified ; whereas this method of man ­ agement requires close co-operation between the Member States and the Commission and the latter must in parti ­ cular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admin ­ istration of shares allocated to that economic union may be carried out by any one of its members, Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this. 3. Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . HAS ADOPTED THIS REGULATION : Article 1 1 . From the date on which this Regulation enters into force until 31 January 1987, the Common Customs Tariff (l) OJ No L 379, 31 . 12. 1981 , p. 1 . No L 364/6 Official Journal of the European Communities 23 . 12. 86 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 3 At the request of the Commission, Member States ahll inform it of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1986. For the Council The President M. JOPLING